 Case 6:16-bk-16877-WJ        Doc 394 Filed 02/06/19 Entered 02/06/19 16:11:11                   Desc
                                Main Document Page 1 of 2

 1

 2

 3                                                                    FILED & ENTERED
 4
                                                                            FEB 06 2019
 5
                                                                       CLERK U.S. BANKRUPTCY COURT
 6                                                                     Central District of California
                                                                       BY gooch      DEPUTY CLERK
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                         RIVERSIDE DIVISION

11

12   In re:                                            Case No.: 6:16-bk-16877-WJ

13   RUSSEL DENNIS HILES, III,                         CHAPTER 7

14                                  Debtor.
                                                                   SCHEDULING ORDER
15

16                                                     Old Hearing Date:
                                                       Date: March 1, 2019
17                                                     Time: 10:00 p.m.
                                                       Crtr.: 304
18
                                                       New Hearing Date:
19                                                     Date: March 4, 2019
                                                       Time: 10:15 a.m.
20                                                     Crtrm.: 304

21

22

23            A continued relief from stay hearing is currently scheduled for March 1, 2019 at 10:00 a.m.

24   in this case. Due to developments unrelated to this case, a scheduling problem has arisen with the

25   Court that requires all matters scheduled for hearings on March 1, 2019 at 10:00 a.m. be

26   rescheduled.

27            Accordingly, the Court hereby ORDERS as follows:

28            1.     The hearing regarding Wilmington Savings Fund Society, FSB, as trustee of




                                                      -1-
 Case 6:16-bk-16877-WJ        Doc 394 Filed 02/06/19 Entered 02/06/19 16:11:11            Desc
                                Main Document Page 2 of 2

 1   Stanwich Mortgage Loan Trust A, its assignees and/or successors, by and through its servicing

 2   agent Carrington Mortgage Services, LLC’s relief from stay motion [docket number 207] is hereby

 3   continued from March 1, 2019 at 10:00 a.m. to March 4, 2019 at 10:15 a.m. No appearances are

 4   necessary on March 1, 2019 at 10:00 a.m. Counsel for the moving party shall provide notice of the

 5   new hearing date by February 13, 2019.

 6

 7   IT IS SO ORDERED.
                                                    ###
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     Date: February 6, 2019
27
28




                                                   -2-
